PER CURIAM.
This is an appeal from a guideline sentence. The circuit court judge improperly departed and increased appellant’s sentence from the recommended guideline sentence. We vacate the sentence and remand for resentencing. Riddle v. State, 488 So.2d 903 (Fla. 5th DCA 1986); Davis v. State, 487 So.2d 1104 (Fla. 5th DCA 1986); Boldes v. State, 475 So.2d 1356 (Fla. 5th DCA 1985); Burch v. State, 462 So.2d 548 (Fla. 1st DCA 1985).
SENTENCE VACATED; REMANDED.
DAUKSCH, COBB and SHARP, JJ., concur.